Dear Mr. Distefano,
This office is in receipt of your opinion request of recent date. Therein, you ask  whether an assistant district attorney working less than thirty-two (32) hours per week can serve simultaneously on a parish school board.
LSA-R.S. 42:63(D), is applicable and provides, in pertinent part:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.
Membership held on the parish school board constitutes an elective office, under LSA-R.S. 42:62(1). While an assistant district attorney's position is an appointive office. LSA-R.S.42:62(2).
The law permits a person to hold local elective office and part time appointive office. LSA-R.S. 42:62(5) defines "part time" as, "the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this section as full time". LSA-R.S. 42:62(4) defines "full time" as, "the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work". You state that the assistant district attorney in questions works less than thirty-two (32) hours per week. Because the position is part time, he may also hold local elective office.
This office has previously established that an elected member of a parish school board who is also employed as a part time assistant district attorney whose office has jurisdiction over the same parish is not considered to be employed within the "same political subdivision" as the parish school board for purposes of the dual office holding provisions. Therefore, this arrangement does not violate LSA-R.S. 42:63(D). In accord are Opinions 91-40 and 84-967.
Thus, an individual serving as a part time assistant district attorney may serve simultaneously on the parish school board.
If we can be of further assistance, please contact our office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
Mr. Michael M. Distefano Assistant District Attorney P.O. Box 361 Plaquemine, LA 70765-0361
Date Received: Date Released: June 2, 1995
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL